Citation Nr: 1233521	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a Department of Veterans Affairs (VA) plot or interment allowance.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to October 1985.  He died in November 2007.  The appellant in this case is the Veteran's nephew.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of  December 2007, which denied entitlement to VA burial and plot or interment allowances.  In January 2010, the Board denied the claim for entitlement to a burial allowance, and remanded the remaining issue of entitlement to a VA plot or interment allowance.

The issue of entitlement to a VA burial allowance was denied by the Board in January 2010, in pertinent part, on the basis that the Veteran's death from ischemic cardiovascular disease was not due to a service-connected disability.  Subsequent to that decision, however, in August 2010, VA amended 38 C.F.R. § 3.309 to add ischemic heart disease to the list of diseases subject to presumptive service connection based on herbicide exposure.  The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, and the appellant states that the Veteran served two tours of duty in Vietnam.  In view of these factors, the previously denied claim for burial benefits must be reviewed, to include the underlying issue of service connection for the cause of the Veteran's death, to determine if the appellant is entitled to a burial allowance, under the liberalizing regulation.  See 38 C.F.R. §§ 3.114, 3.309(e), 3.1600 (2011).  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

The evidence does not indicate that the Veteran was interred after cremation or that the appellant incurred expenses for interment.


CONCLUSION OF LAW

The criteria for entitlement to a plot or interment allowance have not been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  As set forth in more detail below, the facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive). 

The pertinent facts in this case are not in dispute.  The Veteran had over twenty years of honorable, active service in the United States Air Force, retiring in October 1985.  He was the recipient of numerous awards and decorations, including a Distinguished Presidential Unit Citation with 1 device and a Vietnam Service Medal with 3 devices. 

The Veteran died in November 2007 at the Tucson Medical Center.  The Certificate of Death lists the immediate cause of his death as ischemic cardiovascular disease.  Other significant conditions contributing to his death were complications of blunt head injuries sustained in an accidental fall at his residence. 

According to information supplied by the RO, during the Veteran's lifetime, service connection had not been established for any disability, nor was the Veteran in receipt of VA compensation or pension, although he was in receipt of military retirement pay.  He had no claims pending before VA at the time of his death. 

In November 2007, the appellant submitted an application for burial benefits with attached documentation indicating that he had personally borne the costs of the Veteran's final expenses.  See 38 C.F.R. § 3.1600(a)(2)(ii) (claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses").  Here, the funeral home expense report indicates that the appellant was the individual who paid the funeral home costs. Thus, based on the facts in this case, the appellant is the party with standing to submit the claim. 

In certain circumstances, a plot or interment allowance is payable to the person or entity who incurred interment expenses in an amount not to exceed $700.  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f). 

In this case, however, there is no evidence indicating that the appellant or any other party has incurred any expenses for the actual interment of the Veteran's remains.  In this regard, for the purposes of payment of VA burial benefits, the term burial includes all the various recognized methods of disposing of the remains of deceased persons, to include cremation.  M21-1MR VII.1.A.2.a, b.  A plot is the final disposal site of the remains, such as a columbarium niche containing the cremation urn, but not the urn itself.  M21-1MR VII.1.A.2.e.  Interment is the act of placing the remains of a deceased person in a final resting place, such as placing the cremated remains of a deceased person into a columbarium niche.  M21-1MR VII.1.A.2.f.  

According to the appellant's claim, the "place of burial or location of cremains" was noted to be "N/A."  There was no burial plot, mausoleum vault, columbarium niche, etc., cost.  The attached documentation from the funeral home detailed expenses for a basic cremation, which had been paid by the appellant; there were no plot or interment expenses listed on the itemized statement.  The appellant has not otherwise claimed plot or interment expenses.  

Accordingly, as there is no evidence that the appellant incurred any plot or interment expenses in connection with the Veteran's cremated remains, an internment or plot allowance is not warranted.  Therefore, based on the application of the law to the undisputed facts, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a plot or interment allowance is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


